MEMORANDUM ***
Estaquia Gonzalez Hernandez, a native and citizen of Guatemala, petitions pro se for review of the decision of the Board of Immigration Appeals denying her motion to reconsider the BIA’s underlying dismissal, as untimely, of her appeal from the immigration judge’s denial of her application for cancellation of removal.
In her petition for review, Gonzalez Hernandez contends that she is eligible for cancellation of removal, and that she has an “ABC” registered claim. Petitioner raises no arguments concerning the denial of her motion for reconsideration, but instead raises only arguments concerning the immigration judge’s underlying denial of her application for relief. We conclude that the BIA acted within its discretion in denying petitioner’s motion for reconsideration because the motion failed to identify any error of fact or law in the BIA’s prior decision. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir.2001) (en banc).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.